Citation Nr: 0216786	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased (compensable) evaluation for 
malaria.

(The claims of entitlement to increased evaluations for 
hemorrhoids and duodenal ulcer will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active service from September 1950 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
in which increased evaluations for malaria, hemorrhoids, and 
duodenal ulcer were denied.  The veteran appealed all of 
those claims.

In his January 2001 substantive appeal the veteran indicated 
that he desired a Board hearing, at the RO.  In March 2001, 
he again requested an RO hearing.  A hearing at the RO was 
scheduled for October 2001, but the veteran failed to appear 
for it.  Thereafter, a videoconference hearing before a 
Member of the Board was scheduled for April 2002.  Again, the 
veteran failed to appear for his hearing.  

Review of the record reflects that the address provided by 
the veteran in his January 2001 substantive appeal was the 
one which was used by the RO to clarify his hearing request 
in March 2001, to which the veteran responded.  It appears 
that, since then, the veteran has had no contact with VA, and 
VA has been unable to locate him.  The record includes 
correspondence from VA to the veteran dated in February and 
March 2002, stamped "return to sender," and indicating that 
he had moved and left no forwarding address.  A note in the 
file, apparently generated by the RO and dated in April 2002, 
reveals that all attempts to locate the veteran had failed.  
The Board will proceed with the adjudication of this case, 
hopeful that this decision will reach the veteran.  In Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993), the Court stated that, 
"[i]n the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him."

As to the claim of entitlement to increased evaluations for 
hemorrhoids and duodenal ulcer, the Board is undertaking 
additional development pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing that 
claim.


FINDINGS OF FACT

1.  While the veteran was in service in June and July 1952, 
malaria was diagnosed and treated.

2.  The post-service medical records, dated since the 
veteran's discharge from service in July 1952, are entirely 
negative for any evidence of recurrence of malaria, or for 
any residuals thereof.

3.  There is no medical evidence that the veteran currently 
has malaria as an active disease or that he has any liver, 
spleen, or other organ damage as a residual of malaria.

4.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
inactive malaria, such as would render impractical the 
application of the regular schedular rating standards.


CONCLUSION OF LAW

1.  The schedular criteria for a compensable evaluation for 
residuals of malaria have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321, 4.1-4.3, 4.7, 4.88b, Diagnostic Code 6304 (2002); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. § 3.159) (2002).

2.  An extraschedular disability rating is not warranted for 
the veteran's claimed malaria residuals.  38 C.F.R. § 
3.321(b) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (West Supp. 2002)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence, and to assist claimants in obtaining 
evidence.  The regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.  For the reasons discussed below, the 
Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his  representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination and/or obtain a medical opinion in cases where 
such a procedure is necessary to make a decision on a claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have been 
met in this case.  The appellant was advised, by virtue of a 
detailed statement of the case (SOC) issued in August 2000, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claims.  We therefore believe that 
appropriate notice was given in this matter.  

Moreover, in March 2002, the RO wrote to the veteran 
notifying him of the opportunity to submit additional 
evidence, and the assistance available to help him obtain 
evidence in support of his claim.  See Quartuccio v. 
Principi,16 Vet. App, 183, 187 (2002) (noting that VA must 
advise claimants as to the evidentiary development 
requirements of the VCAA).  No response was received from the 
veteran.

As indicated in the Introduction, unfortunately, the 
veteran's whereabouts have been unknown since at least April 
2001, despite several attempts to contact him regarding his 
claim.  It thus appears that all available evidence relative 
to his claim has been obtained and associated with the claims 
folder to the extent possible, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  Accordingly, the Board 
believes that VA has no outstanding duty to inform the 
veteran or his representative that any additional information 
or evidence is needed to substantiate his claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C. A. § 5103). 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed.  Thus, the Board 
believes that we may proceed with a decision on this issue, 
without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001). (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2002)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran's service medical records indicate that, in June 
1952, he was transferred from an Army dispensary to an Army 
hospital due to suspected malaria.  Testing conducted at the 
hospital in June 1952 confirmed a diagnosis of malaria, 
contracted in Korea, established by blood smear testing.  The 
veteran was hospitalized for treatment of malaria for 10 days 
and was released in early July 1952, at which time he was 
considered to be fit to return to full duty.  The veteran's 
July 1952 separation examination revealed that the only 
clinical abnormalities consisted of an enlargement of the 
parotids and anal skin tags.  It was noted that he had been 
treated at an Army hospital in July 1952 for malaria, 
plasmodium vivax, recurrent, but that there were no symptoms 
present upon examination.  

An examination for malaria conducted in December 1952 
indicated that the veteran had not had a recurrence of 
malaria since service.  A diagnosis of malaria, by history 
only, was made.  By rating action of February 1953, a 10 
percent rating for malaria was assigned from July 9, 1952, 
until July 8, 1953, and a noncompensable rating was assigned 
from July 9, 1953, forward under Diagnostic Code 6304.  

A VA general medical examination was conducted in November 
1992, at which time the veteran reported that he had suffered 
from malaria in 1953, but did not describe any recurrence.  
He stated that symptoms of headaches and sore throat, which 
he had experienced for 5-6 months, were residuals of malaria.  
A VA medical record dated in January 1996 documents a one-
month history of right-side headaches.  It was noted that 
this was intermittent, and that the headaches had initially 
had their onset 6-7 years previously.  An assessment of 
headaches was made in March 1996.

By rating action of May 1997, the RO denied entitlement to a 
compensable evaluation for malaria.  Entitlement to service 
connection for headaches was also denied at that time. 

In February 2000, the veteran filed a claim seeking increased 
evaluations for all of his service-connected disabilities.  

A VA examination was conducted in March 2000.  The examiner 
noted that, while waiting for discharge from service in 1952-
1953, the veteran had developed an acute attack of malaria, 
for which he was hospitalized and treated.  The examiner 
reported that the veteran claimed to have experienced chills 
ever since then, but the examiner could not identify the 
malaria "bug."  The report also indicates that the veteran 
had headaches that were classic migraine headaches, although 
the veteran believed they were due to malaria.  By rating 
action of May 2000, entitlement to a compensable evaluation 
for malaria was denied.  

In a statement provided in June 2000, the veteran stated that 
he was convinced that he had residuals of malaria, manifested 
by intense migraine headaches 3-4 times a week.  

III.  Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The regulations governing the evaluations of infectious 
diseases, immune disorders, and nutritional deficiencies were 
amended as of August 30, 1996.  Under the regulations in 
effect prior to August 30, 1996, a 10 percent evaluation was 
warranted for malaria, which was recently active, with one 
relapse in the past year, or for old cases of malaria with 
moderate disability. 38 C.F.R. Part 4, Diagnostic Code (DC) 
6304 (1996).

The regulations in effect as of August 30, 1996, provide 
that, under 38 C.F.R. § 4.88b, DC 6304 (2002), malaria as an 
active disease warrants an evaluation of 100 percent.  A Note 
to the diagnostic code states that the diagnosis of malaria 
depends upon the identification of malarial parasites in 
blood smears; relapses must be confirmed by the presence of 
malarial parasites in blood smears; thereafter, residuals 
such as liver or spleen damage are rated under the 
appropriate system.

In this case, the veteran filed his claim for a compensable 
evaluation for residuals of malaria in February 2000.  
Accordingly, only the provisions of 38 C.F.R. Part 4, 
DC 6304, amended as of August 30, 1996, are applicable to the 
present claim.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

IV.  Analysis

In the present case, the medical evidence in the file does 
not show that there has been a relapse of the malaria since 
the veteran suffered from malaria during service in June and 
July 1952, nor has it been shown that the veteran has actual 
chronic residuals in his liver and/or spleen, attributable to 
that acute case of malaria.  The veteran has been out of 
service for more than 50 years, and none of the post-service 
medical records reveals recurrence of malaria at any time, 
any evidence of current active malaria, nor reflect that 
symptoms of chills and headaches, claimed by the veteran to 
represent residuals of malaria, are in fact attributable to 
malaria or represent residuals thereof.  In this regard, the 
Board notes that neither malaria or any residuals were 
reported by the medical examiner during the most recent VA 
examination on file, conducted in March 2000.

The veteran's statements to the effect that he occasionally 
suffers from recurrent headaches and chills, which he 
believes are objective indications of malaria, are 
acknowledged.  However, the veteran has not shown, nor 
claimed, that he is a medical expert, and therefore, he is 
not competent to establish a diagnosis of active residuals of 
malaria.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Moreover, the clinical records have failed to etiologically 
link the veteran's complaints of chills and headaches to any 
currently active malaria, or as residuals of malaria which 
occurred in service. 

Because there is no competent evidence that the veteran has 
had malaria as an active disease for over 50 years, and there 
is no evidence that he sustained any liver, spleen, or other 
organ system damage as a result of malaria, there is no basis 
on which a compensable evaluation for malaria might be 
granted under 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2002).  
Thus a 0 percent rating for malaria is proper.  38 C.F.R. § 
4.31.  The Board finds the preponderance of the evidence is 
against the claim for a compensable evaluation for malaria.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular rating

The law and regulations pertaining to extraschedular ratings 
provide that ordinarily the Rating Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2002).

In the August 2000 Statement of the Case, the RO determined 
that extraschedular consideration of the veteran's service-
connected malaria was not warranted.  Accordingly, this 
matter must be considered by the Board.

The evidence does not indicate that the veteran has been 
hospitalized or even treated for malaria for over half a 
century.  There is no evidence, or allegation, that the 
claimed malaria interferes with his employability, and it is 
clear that the veteran has many other disabilities, both 
service-connected and not, which have had an impact upon his 
employability.  Moreover, there is no evidence of an unusual 
clinical picture.  Indeed, as discussed above, there do not 
appear to have been identified malaria residuals since 1952.

Because there has been no showing of a current disability, 
the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) (2002) is not warranted.


ORDER

An increased (compensable) evaluation for malaria is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

